Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 PageHH
                                                                          1 of 8
            USCA11 Case: 19-13381 Date
                                   (1 ofFiled:
                                         2) 04/06/2021 Page: 1 of 1
                                                                                     Apr 6, 2021
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                                                    MIAMI


                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                           April 06, 2021

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-13381-JJ
  Case Style: Katherine Leemon, et al v. US Stem Cell Clinic, LLC, et al
  District Court Docket No: 0:18-cv-61047-UU

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Lois Tunstall
  Phone #: (404) 335-6191

  Enclosure(s)
                                                                      MDT-1 Letter Issuing Mandate
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 2 of 8
            USCA11 Case: 19-13381 Date
                                   (2 ofFiled:
                                         2) 04/06/2021 Page: 1 of 1


                                 UNITED STATES COURT OF APPEALS
                                       For the Eleventh Circuit
                                           ______________

                                              No. 19-13381
                                             ______________

                                         District Court Docket No.
                                            0:18-cv-61047-UU

  UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

  JAN AITKEN,
  CAROL BARROWS,
  DAVID H. BUCKLES,
  et al.,
                                                     Intervenors - Appellants,

  versus

  US STEM CELL CLINIC, LLC,
  a Florida limited liability company,
  US STEM CELL, INC.,
  a Florida profit corporation,
  KRISTIN C. COMELLA,
  individually,
  THEODORE GRADEL,
  individually,

                                                Defendants - Appellees.
                           __________________________________________

                          Appeals from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                               JUDGMENT

  It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
  entered as the judgment of this Court.

                                      Entered: February 11, 2021
                            For the Court: DAVID J. SMITH, Clerk of Court
                                            By: Jeff R. Patch




  ISSUED AS MANDATE 04/06/2021
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 3 of 8
            USCA11 Case: 19-13381 Date
                                   (1 ofFiled:
                                         7) 02/11/2021 Page: 1 of 6



                                                                        [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 19-13381
                             ________________________

                         D.C. Docket No. 0:18-cv-61047-UU


  UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

  JAN AITKEN,
  CAROL BARROWS,
  DAVID H. BUCKLES,
  et al.,

                                                Intervenors - Appellants,

  versus

  US STEM CELL CLINIC, LLC,
  a Florida limited liability company,
  US STEM CELL, INC.,
  a Florida profit corporation,
  KRISTIN C. COMELLA,
  individually,
  THEODORE GRADEL,
  individually,

                                                Defendants - Appellees.
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 4 of 8
            USCA11 Case: 19-13381 Date
                                   (2 ofFiled:
                                         7) 02/11/2021 Page: 2 of 6




                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                             ________________________

                                    (February 11, 2021)

  Before JORDAN, MARCUS, and GINSBURG, Circuit Judges.

  GINSBURG, Circuit Judge:

        Two groups of patients who deposited tissue in a stem-cell “bank” appeal

  the denial of their respective motions to intervene pursuant to Federal Rule of Civil

  Procedure 24 in a suit between the corporation running the bank and the United

  States Food and Drug Administration. The district court did not reach the question

  whether the patients met the requirements for intervention. Instead, it found their

  motions were premature and denied them without prejudice. Because the district

  court’s order was not a “final decision” within the meaning of 28 U.S.C. § 1291,

  we lack jurisdiction to consider the patients’ appeal.

                                                  I.

         US Stem Cell, Inc. (the Corporation), is a Florida-based company that offers

  stem-cell therapies that purportedly treat a host of diseases and conditions.

  US Stem Cell Clinic, LLC, a subsidiary of the Corporation, provides the


   Honorable Douglas H. Ginsburg, United States Court of Appeals for the District of Columbia
  Circuit, sitting by designation.

                                              2
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 5 of 8
            USCA11 Case: 19-13381 Date
                                   (3 ofFiled:
                                         7) 02/11/2021 Page: 3 of 6




  treatments. Separately, the Corporation operates a stem-cell bank where patients

  can store stem cells for later use in treating chronic conditions. The patient-

  appellants have each deposited stem cells in the bank.

        In 2018 the FDA sued the Corporation, the Clinic, and an individual

  associated with both companies. It alleged the defendants’ operations at the Clinic

  amounted to the misbranding and adulteration of drugs in violation of the Federal

  Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq. In June 2019 the district

  court granted summary judgment for the FDA, United States v. US Stem Cell

  Clinic, LLC, 403 F. Supp. 3d 1279 (S.D. Fla. 2019), and issued a permanent

  injunction requiring, among other things, that the defendants: (1) refrain from

  distributing any stem-cell products until they obtain approval from the FDA,

  D.E. 83 ¶ 7, and (2) destroy all stem cells in their possession within 30 days,

  D.E. 83 ¶ 10. The court stayed the destruction provision pending a potential appeal

  by the defendants.

        In July 2019 the patients moved to intervene either as-of-right or

  permissively. The patients also sought to extend the stay of the destruction

  provision in the district court’s order. If permitted to intervene, the patients would

  ask the district court to declare either that their stem cells at the bank are outside




                                              3
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 6 of 8
            USCA11 Case: 19-13381 Date
                                   (4 ofFiled:
                                         7) 02/11/2021 Page: 4 of 6




  the scope of the injunction or that destruction of their stem cells would violate their

  rights under the Fifth Amendment to the Constitution of the United States.

         The district court denied the motions without prejudice in an omnibus order,

  explaining:

         [B]oth the relief requested by the putative intervenors and the appropriate
         forum for their intervention is entirely dependent upon whether Defendants
         appeal .... As such the Court is unable to rule on the [m]otions at this time.
  United States v. US Stem Cell Clinic, LLC, No. 0:18-cv-61047, 2019 WL 4647746,

  at *1 (S.D. Fla. July 31, 2019).

         Shortly thereafter the defendants filed a timely notice of appeal, which is

  pending in this court. As such, the stay of the destruction provision of the

  injunction remains in place.

                                                   II.

         The patients argue we have jurisdiction to hear their appeal from the

  omnibus order under this circuit’s “anomalous rule.” Where that rule applies, we

  exercise “provisional jurisdiction” to determine whether a district court erred in

  denying intervention as of right under Rule 24(a), or clearly abused its discretion in



    Alternatively the patients contend they are appealing either the injunction itself or the district
  court’s implicit denial of their requests to stay the injunction. Initial Br. for Aitken Intervenors 1-
  2. Unless and until they successfully intervene, however, the patients remain non-parties and may
  not appeal any order except one denying intervention. See Brotherhood of R.R. Trainmen v. Balt.
  & O.R. Co., 331 U.S. 519, 524 (1947); 7C C. Wright, A. Miller, & M. Kane, Federal Practice &
  Procedure § 1923 (3d Ed. 2020).

                                                    4
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 7 of 8
            USCA11 Case: 19-13381 Date
                                   (5 ofFiled:
                                         7) 02/11/2021 Page: 5 of 6




  denying permissive intervention under Rule 24(b). E.g., Fox v. Tyson Foods, Inc.,

  519 F.3d 1298, 1301 (11th Cir. 2008). If we discover no reason to reverse the

  district court, then “our jurisdiction evaporates” and we dismiss the appeal. Id.

        In the past, we have applied the anomalous rule in cases where a motion to

  intervene was considered on its merits and denied with prejudice. We have

  explained that “such a determination is a ‘final decision’ under 28 U.S.C. § 1291

  that ‘ends the litigation on the merits’ for the intervenor.” Meek v. Metro. Dade

  Cty., 985 F.2d 1471, 1476 (11th Cir. 1993) (citations omitted), abrogated on other

  grounds, Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324 (11th Cir. 2007). This

  case is different. Here, the district court did not reject the patients’ arguments

  under Rule 24 or otherwise determine the patients were not entitled to intervene.

  Rather, it merely stated it was “unable to rule on the motions at this time.” The

  anomalous rule does not reach this situation because the patients’ motions were not

  denied. Cf. Smith v. SEECO, Inc., 865 F.3d 1021, 1025 (8th Cir. 2017) (holding

  denial of a motion to intervene was not appealable where the district court did not

  make a “final determination,” but instead deferred consideration until “a more

  appropriate stage in the litigation”); Grilli v. Metro. Life Ins. Co., 78 F.3d 1533,

  1538 (11th Cir. 1996) (holding an order was not final in part because the district

  court “anticipated further proceedings with respect to the issues raised”).



                                             5
Case 0:18-cv-61047-UU Document 283 Entered on FLSD Docket 04/06/2021 Page 8 of 8
            USCA11 Case: 19-13381 Date
                                   (6 ofFiled:
                                         7) 02/11/2021 Page: 6 of 6




         This disposition does not prejudice the patients. They are free to return to

  the district court and renew their motions. The district court seemed to

  contemplate they would do so after the defendants filed their notice of appeal or

  after the defendants’ appeal was resolved. The patients’ motions are presumably

  no less timely now than they were in July 2019. Cf. McDonald v. E.J. Lavino Co.,

  430 F.2d 1065, 1074 (5th Cir. 1970) (explaining the flexible nature of the

  timeliness inquiry).

         In their reply brief the patients argue they were prejudiced by the district

  court’s decision because it “effectively denied their right to access and use their

  [stem cells] now.” Reply Br. for Aitken Intervenors 5-6. The patients did not,

  however, request this relief in their motions before the district court: They sought

  to stay only the destruction of their stem cells; they did not ask the district court to

  stay other parts of the injunction and they did not otherwise request immediate

  access to their stem cells. The district court cannot be faulted for failing to grant

  relief not requested.

                                               III.

         The patients’ appeal is DISMISSED for lack of appellate jurisdiction.




    We have adopted all decisions of the Fifth Circuit issued prior to October 1, 1981 as binding
  precedent. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).

                                                6
